Exhibit 10.19
International Countries Addendum to Robertson Technologies
Licensing, Agreement with Companies On Text, L.L.C. Licensing
Agreement
As of 04/28/2010, the contract entitled Robertson Technologies Licensing, LLC
And Companies On Text, L.L.C., a contracted distributor of Aversien Science, LLC
Licensing Agreement between Robertson Technologies Licensing, LLC and Companies
On Text, L.L.C. will be supplemented as follows:
I. DISTRIBUTION RIGHTS will be added as follows:
Licensee has the right to sell Licensor solutions. Licensor has an inherit right
to make sales through its own organization and other contractual relationships
as well. However, for the purpose of distribution this will consist of direct to
consumer markets in United Arab Emirates, Australia, China, Saudi Arabia with
Exclusivity, WHERE Licensee is granted exclusivity in this space for a period of
three (3) years provided the performance measures listed in XVIII are met. If a
sale is made by any other party in these markets utilizing the concept developed
for these markets, the sale must flow thru Licensee. Licensee will have the
responsibility to facilitate the implementation of the sales process as it does
for its own direct customer. Licensee will have the right to generate its mark
up or profit margin for the customers brought by other parties, provided the
price point is consistent with the model developed and agreed upon.
II. PERFORMANCE MEASURES
Licensee Measures
Year 1 — Licensee is required to purchase a minimum of five million (5,000,000)
licenses from the Licensor. Licensee is granted a program implementation period
of six (6) months and program execution period of twelve (12) months for a total
of eighteen (18) months.
Year 2 — Licensee is required to purchase a minimum of seven million (7,000,000)
licenses from the Licensor.
Year 3 — Licensee is required to purchase a minimum of nine million (9,000,000)
licenses from the Licensor.
Licensor Measures
Year 1 — Licensor is required to be able to provision five million (5,000,000)
licenses.
Year 2 — Licensor is required to be able to provision seven million (7,000,000)
licenses.
Year 3 — Licensor is required to be able to provision nine million (9,000,000)
licenses.
At the end of the first 12 months licensor will review exclusivity performance
and if required take corrective action to get back on track.

 

 



--------------------------------------------------------------------------------



 



III. SUPPORT Licensee shall receive the support of Licensor in its efforts to
market Licensor products/licenses. Aversien Science shall facilitate the support
services on behalf of Licensor. This includes making arrangements, where deemed
appropriate for appearances at key events, attend key meetings, endorsements
(letters, video, audio, media’s, etc.). Licensor shall support its business
technology systems, deliverance of technology to consumer sector, and expertise
in handling technical questions. Licensor through Aversien Science shall provide
training on its products/licenses to Licensee and its agents/contractors. Once
trained, Licensee may become a technical implementation partner with Licensor
with the capabilities of training all future contractors, agents, distribution
outlets, etc. This will be reviewed and is at the sole discretion of Aversien
Science and Licensor.
Any costs incurred by Licensee in the marketing and distribution of the Licensor
Technology are the sole responsibility of Licensee. Such costs include, but are
not limited to, travel, entertainment, printing and marketing, etc. Licensee may
use certain logos and corporate partner names in marketing materials and sales
presentations as agreed upon. All marketing materials developed for the purpose
of selling to customers must be pre-approved by Aversien Science, L.L.C. and
Licensor before use. Licensor, Aversien Science, and Licensee agree to establish
a marketing material response process of seven (7) days or less for material
approval. All press related material will be coordinated and approved by
Licensor and Aversien Science. Licenses purchased by Licensee are one year
renewable licenses and the end user has unlimited use of the general license for
one full year from time of purchase, at which time a payment is due to continue
use of the license.
IV. PAYMENTS.

  1.   License Fees. In consideration for the license and other rights granted
to Licensee, Licensee will pay Licensor license fees as follows:

  a.   Eight Dollars ($8.00) per license distributed through licensee. License
is for a one (1) year usage and is renewable annually at the same Eight Dollar
($8.00) rate. However, Licensor and Aversien Science reserve the right to adjust
pricing according to business and market conditions at the end of three-year
contract from date of contract execution.

  2.   Application of License Fees. All License fees are paid in full at the
time of purchase.

  3.   Exclusivity Rights Market Fees. The acquisition cost to the Licensee for
the exclusive rights to distribute Licensor technology in the above-mentioned
markets is One Million Dollars ($1,000,000) USD, and the pre purchase of three
hundred seventy-five thousand (375,000) licenses at Eight Dollars ($8.00) per
license, payable on or before 30 days following execution of this Agreement.

  4.   Platform Setup Fees. Platform Setup fees of One Million Two Hundred Fifty
Dollars ($1,250,000) USD are payable to the Licensor payable upon execution of
this Agreement. This will include one (1) major language per country.

 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE]
This Amendment to the Agreement is entered into by the parties as of the
Effective Date.
DATE: May 10, 2010
Technology Provider:
Robertson Technologies Licensing, LLC

         
By:
  /s/ Joel C. Robertson
 
   
 
  Dr. Joel Robertson    
 
  CEO    
 
        Companies On Text:
LICENSEE    
 
       
By:
  /s/ Michael Brady
 
   
 
  Michael Brady    
 
  CEO    

 

 